ORDER

GAJARSA, Circuit Judge.
The court treats Evelyn E. Donnelly’s letter received on September 27, 2005 as a motion for reconsideration of this court’s previous rejection of her petition for review as untimely.
A petition for review must be received by the court within 60 days of receipt of the Board’s final order. 5 U.S.C. § 7703(b)(1). To be timely filed, the petition must be received by this court on or before the date that the petition is due. Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991) (petition is filed when received by this court; court dismissed petition received nine days late).
On September 13, 2005, this court received Donnelly’s petition for review of the Merit Systems Protection Board’s final order. The court initially rejected the petition for review as untimely. Donnelly moved for reconsideration, arguing that both she and her counsel received the Board’s final order on July 15, 2005 and thus her petition was timely received by this court. However, a copy of the signed certified mail receipt shows that counsel received the Board’s final order on July 14, 2005. To be timely filed, the petition must be received by this court within 60 days of the date of receipt of the Board’s final order by either Donnelly or her counsel, whichever was earlier. Monzo v. Dep’t of Transp., Fed. Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984). Here, the petition was received sixty-one days after counsel’s receipt of the Board’s final order.
Because Donnelly’s petition for review in this court was untimely filed, we must dismiss her petition for review. Monzo, 735 F.2d at 1336 (the period for petitioning for review is statutory, mandatory, and jurisdictional); Pinat, 931 F.2d at 1546 (deadline for filing petition for review may not be waived).
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is denied and this petition for review is dismissed as untimely.
(2) Each side shall bear its own costs.